DETAILED ACTION
In response to remarks filed 28 June 2022
Status of Claims
Claims 1-18 are pending;
Claims 1 and 9 is currently amended;
Claims 2-8 and 10-18 were previously presented;
Claims 1-18 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 28 June 2018 have been fully considered but they are moot since a new reference has been incorporated to address the new limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Hoorn et al (W.I.P.O. International Publication No. 2016/178576) in view of Olay (Norway Patent Publication No. 20171677) and Vikre (U.S. Patent No. 4,044,858).
As to Claim 1, Van der Hoorn discloses a crane system (#12) for a cantilever belonging to a jack-up rig (#1), the crane system comprising:
A crane (#13) with a suspension member (#39), the suspension member being arranged over the crane,
Two skid beams (Right #17f, Left #17f) attached to a lower portion of the cantilever (#17), the two skid beams beam being displaceably connected to a plurality of slides (#37a, #37b) arranged on the jack-up rig, so that the cantilever is movable relative to the jack-up rig via the two skid beams and the plurality of slides.
However, Van der Hoorn does not explicitly disclose wherein the crane hangs on a first skid beam of the two skid beams via the suspension member. Olay discloses a crane (10) that hangs on a first skid beam (7) of two skid beams via a suspension member (4). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the crane hang on a first skid beam of the two skid beams via the suspension member. The motivation would have been to work on a side of the cantilever. 
Furthermore, Van der Hoorn as modified (See above paragraph) is silent about the crane hanging on a first skid beam only of the two skid beams and the crane is repositionable along the first skid beam independently of the second skid beam. Vikre discloses a crane (2) hanging on a single beam only (6; Column 2, Lines 34-35) and the crane (2) being repositionable along the beam (6) independently of a second beam. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the crane hanging on a first skid beam only of the two skid beams and the crane is repositionable along the first skid beam independently of the second skid beam. The motivation would have been to simplify the connection by keeping everything in one side with less elements which would lead to lower material costs. 
As to Claim 2, Van der Hoorn as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Van der Hoorn as modified also teaches wherein the crane (#13) is displaceable along a portion of the skid beam (#17f).
As to Claim 3, Van der Hoorn as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Van der Hoorn as modified also teaches wherein the suspension member (#39) is provided with a wheel (#35) resting on the skid beam (#17f).
As to Claim 4, Van der Hoorn as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Van der Hoorn as modified also teaches wherein the suspension member (#39) includes a driving device (#21) arranged to move the crane (#13) along a portion of the skid beam (#17f).
As to Claim 5, Van der Hoorn as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Van der Hoorn as modified also teaches wherein the driving device comprises a toothed wheel (#21. Gears are toothed wheels) arranged to engage with a pitch rack (#22) attached to the skid beam or the cantilever.
As to Claim 6, Van der Hoorn as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Van der Hoorn as modified also teaches wherein the crane (#13) is provided with a winch (#33a).
As to Claim 7, Van der Hoorn as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Van der Hoorn as modified also teaches wherein the crane (#13) is provided with a crane arm (#23).
As to Claim 8, Van der Hoorn as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Van der Hoorn as modified also teaches further comprising wherein there is a skid-beam extension (#30) arranged on a first end portion of the skid beam.
As to Claim 9, Van der Hoorn discloses a method of using a crane system (#12) connected to a cantilever on a jack-up rig (#1), the cantilever being provided with two skid beams (Right #17f, Left #17f) which are attached to a lower portion of the cantilever (#17) and is displaceably connected to a plurality of slides (#37a, #37b) arranged on the jack-up rig, so that the cantilever is movable relative to the jack-up rig via the two skid beams and the plurality of slides, the method comprising the step of:
Providing a crane (#13) with a suspension member (#39), the suspension member being arranged over the crane.
However, Van der Hoorn is silent about suspending the crane under a first skid beam of the two skid beams by letting the suspension member engage with the first skid beam. Olay discloses suspending a crane (10) under a first skid beam (7) of the two skid beams by letting a suspension member (R2) between engage with the first skid beam. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to suspend the crane under a first skid beam of the two skid beams by letting the suspension member engage with the first skid beam. The motivation would have been to work on a side of the cantilever.
Furthermore, Van der Hoorn as modified (See above paragraph) is silent suspending the crane on a first skid beam only of the two skid beams and the crane being configured to be repositionable along the first skid beam independently of the second skid beam. Vikre discloses a crane (2) hanging on a single beam only (6; Column 2, Lines 34-35) and the crane (2) being repositionable along the beam (6) independently of a second beam. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the crane hanging on a first skid beam only of the two skid beams and the crane is repositionable along the first skid beam independently of the second skid beam. The motivation would have been to simplify the connection by keeping everything in one side with less elements which would lead to lower material costs. 
As to Claim 10, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches wherein the method further comprises the step of displacing the suspension member (#39) along a portion of the skid beam.
As to Claim 11, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches wherein the method comprises the further steps of arranging a skid-beam extension (#30) on a first end portion of the skid beam, moving the crane (#13) to a position on the skid-beam extension; and moving the cantilever (#17) from a first, projecting position into a second retracted position.
As to Claim 12, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches wherein the method comprises the further steps of arranging a skid-beam extension (#30) on a first end portion of the skid beam; moving the cantilever (#17) from a second, retracted position to the first, projecting position; and moving the crane (#13) from the skid-beam extension to a position between the skid-beam extension and the slide (#37a, #37b).
As to Claim 13, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches a hoisting yoke (#24. “Lifting hook” in line 9 of page 20). However, Van der Hoorn is silent about wherein the method comprises the further steps step of arranging a second crane in the crane system: and performing a hoisting operation with a hoisting yoke connected to the two cranes. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second crane in the crane system: and performing a hoisting operation with a hoisting yoke connected to the two cranes since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. Providing another crane would speed up the process.
As to Claim 14, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches wherein the method comprises the further step of using the crane (#13) to position a body over a well and lower lowering the body into the well.
As to Claim 15, Van der Hoorn as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Van der Hoorn as modified also teaches wherein the method comprises the further step of performing a hoisting operation (Figure 4) over an adjacent installation.
As to Claim 16, Van der Hoorn as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Van der Hoorn as modified also teaches wherein the suspension member includes a driving device (#21) arranged to move the crane along a portion of the skid beam.
As to Claim 17, Van der Hoorn as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Van der Hoorn as modified also teaches wherein the method comprises the further steps of arranging a skid-beam extension (#30) on a first end portion of the skid beam; moving the crane (#13) to a position on the skid-beam extension; and moving the cantilever (#17) from a first, projecting position into a second, retracted position.
As to Claim 18, Van der Hoorn as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Van der Hoorn as modified also teaches further comprising wherein the skid-beam extension (#30) is configured to increase an operational distance of the crane corresponding to a length of the skid-beam extension.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678